DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 11/29/2021 has been placed in the record and considered by the examiner.

Response to Amendment
The amendment filed 11/29/2021 has been entered.  Claims 1 and 12 have been amended; claims 7-11 and 17-20 have been canceled; and new claims 23 and 24 have been added.  Claims 1-6, 12-16 and 21-24 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-6, 12-16 and 21-24 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1 and 12.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PG Pub 2019/0349856 A1, hereinafter “Liu”), as supported by provisional application 62/717597 filed on 08/10/2018, in view of Shrestha et al. (US PG Pub 2020/0229095 A1, hereinafter “Shrestha”), and further in view of Sharma et al. (US PG Pub 2020/0280959 A1, hereinafter “Sharma”).
	Regarding claim 1, Liu teaches a method for monitoring a wake-up signal (WUS) by a user equipment (UE) (FIG. 14 UE 1402), the method comprising: receiving information on a UE group WUS in a system information block (SIB) (¶ [0074] discloses that a base station can broadcast the number of UE groups (G) in the system information block (SIB).  {number of UE groups reads on information on a UE group WUS because when the number of UE groups is greater than 1, the UE knows it must monitor the WUS corresponding to its group); determining a WUS corresponding to a UE group to which the UE belongs (¶ [0086] Grouping UEs can monitor the WUS for their particular UE group {in order for a UE to monitor a WUS corresponding to its particular UE group, the UE must determine the WUS corresponding to a UE group to which it belongs}), among a plurality of UE groups (FIGs.  7A-7D groups G0 and G1) according to the information on the UE group WUS (¶ [0074] the UE determines and monitors its particular group WUS according to information on the number of ; monitoring a common WUS which is used to wake up all UEs monitoring same WUS resource (¶ [0086] Grouping UEs can monitor two separate WUS sequences . . .  the legacy WUS . . . when the paging targets more than one UE group or a non-grouping UE, the legacy WUS may be transmitted {legacy WUS reads on common WUS); in response to detecting the common WUS, monitoring at least one corresponding paging occasion (¶ [0065] The base station may send a wake-up signal (WUS) to a UE in advance of a paging occasion (PO) when the base station will transmit communication to the UE. If the UE receives {i.e. detects} a WUS, the UE may wake-up by preparing to receive the communication during the PO). 
	Liu does not teach determining a maximum duration for monitoring the WUS based on a value corresponding to a ratio configured in the information on the UE group WUS, that monitoring the determined WUS is based on the maximum duration; and in response to not detecting the common WUS, monitoring the determined WUS corresponding to the UE group; and in response to detecting the determined WUS corresponding to the UE group, monitoring at least one corresponding paging occasion (PO).
	In analogous art, Shrestha (cited in the PTO-892 form mailed on 11/13/2020) teaches determining a maximum duration for monitoring the WUS based on a value corresponding to a ratio configured in the information on the UE group WUS (¶ [0107] . . . RAN node 111 may provide UE 101 with configuration information for detecting WUSs . . .  such information may be provided by RAN node 111 as system information, which may include one or more IEs; ¶ [0112] RAN node 111 . . . may assign WUS group IDs to groups of UEs; ¶ [0108] The WUS-Config IE; Table 23:  WUS-Config IE specifies maxDuration-r15 ENUMERATED one32th, one16th, one8th, one4th {interpreted as the UE determines a maximum duration for monitoring the WUS (i.e. maxDuration-r15) based on a value corresponding to a ratio (i.e. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in order for the UE to determine a maximum duration for monitoring the WUS as taught by Shrestha and monitor the WUS for the maximum duration.   One would have been motivated to do so in order for the UE to limit the amount of time that it spends monitoring the wake up signal, thereby preserving battery power which improves a user’s quality of experience.
	The combination of Liu and Shrestha does not teach in response to not detecting the common WUS, monitoring the determined WUS corresponding to the UE group; and in response to detecting the determined WUS corresponding to the UE group, monitoring at least one corresponding paging occasion (PO).
	In analogous art, ¶ [0094] of Sharma teaches the concept of a UE switching from monitoring a first WUS configuration corresponding to first paging occasion(s) to monitoring a second WUS configuration corresponding to second paging occasion(s) if the UE fails to detect the first WUS.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply these principles to the combination of Liu and Shrestha such that in response to not detecting the common WUS (i.e. a first WUS configuration), the UE monitors the determined WUS corresponding to the UE group (i.e. a second WUS configuration); and in response to detecting the determined WUS corresponding to the UE group, the UE monitors at least one corresponding paging occasion (PO)(i.e. second page occasion)).  One would have been motivated to do so in order for the UE to limit the 

	Regarding claim 2, the combination of Liu, Shrestha and Sharma, specifically Liu, teaches wherein the common WUS is configured to be a non-legacy WUS (¶ [0133] the UE can listen for the WUS for the UE group and the non-group specific WUS {non-group specific WUS reads on common WUS}).

	Regarding claim 3, the combination of Liu, Shrestha and Sharma, specifically Liu, teaches wherein the information on the UE group WUS includes information on a number of the plurality of UE groups (FIG. 10, ¶ [0109] UEs can be grouped based on associated WUS and corresponding gap size.  FIG. 10 displays that for a DRX with a short gap size, there can be G=2 UE-group WUSs), and wherein the number of the plurality of UE groups is associated to a gap between the WUS and the at least one corresponding PO (FIG. 10, ¶ [0109] each UE in the g-th WUS group, e.g., g=0, . . . , G−1, can have the same gap size between the end of the g-th WUS and the PO, wherein G is the number of UE groups).

	Regarding claim 4, the combination of Liu, Shrestha and Sharma, specifically Liu, teaches wherein the number of the plurality of UE groups is configured for a discontinuous reception (DRX) UE (FIG. 10, ¶ [0109] FIG. 10 displays that for a DRX with a short gap size, there can be G=2 UE-group WUSs and each UE in the g-th WUS group, e.g., g=0, . . . , G−1, can have the same gap size between the end of the g-th WUS and the PO)  and an extended discontinuous reception (eDRX) UE respectively (FIG. 10 also displays that for a short gap in eDRX, there can be G=3 UE-group WUSs and each UE in the g-th WUS group, e.g., g =0, . . . , G−1, can have the same gap size between the end of the g-th WUS and the PO).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 1 including a user equipment (UE) (FIG. 3 UE 350), the apparatus comprising: a transceiver (FIG. 3 RX/TX 354); and a processor (FIG. 3 controller/processor 359).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.
	
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Shrestha, in view of Sharma, and further in view of Charbit et al. (US PG Pub 2020/0053645 A1, hereinafter “Charbit”).
	Regarding claim 5, the combination of Liu, Shrestha and Sharma does not explicitly teach wherein a plurality of WUSs are multiplexed by code division multiplexing (CDM) on WUS resource associated with the WUS.
	In analogous art, Charbit teaches wherein a plurality of WUSs are multiplexed by code division multiplexing (CDM) on WUS resource associated with the WUS (¶ [0049] discloses that multiple UE-group WUS signals associated to different groups of UEs in a PO may be transmitted in the same time and/or frequency {i.e. resource associated with the WUS} response in a CDM manner).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Shrestha and Sharma in order to CDM multiplex a plurality of WUS in the same frequency or time resource as 

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Shrestha, in view of Sharma, and further in view of Cox et al. (US PG Pub 2020/0029302 A1, hereinafter “Cox”).
	Regarding claim 6, the combination of Liu, Shrestha and Sharma does not explicitly teach wherein the UE group is grouped based on a UE identity (ID), and wherein an ID of the UE group is used as a parameter to generate WUS sequence.
	In analogous art, Cox teaches wherein the UE group is grouped is based on a UE identity (ID), and wherein an ID of the UE group is used as a parameter to generate WUS sequence (¶ [0119] . . . the number of sequences that can be used for the WUS may be denoted by N.  The sequence to be associated to a . . . particular UE group (if a UE -group specific WUS is introduced) can be determined by mod(UE/UE-group ID, N) {interpreted as a particular UE grouping corresponds to a UE-group ID and the UE-group ID is used to generate the UE group’s WUS sequence suing mod(UE/UE-group ID, N)}).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Shrestha and Sharma in order to group UEs based on a UE ID and generate corresponding WUS sequences as taught by Charbit.  One would have been motivated to do so in order to provide different WUS sequences for UEs needing to lower power consumption, thereby enabling such device to increase operational time between battery charges. (Cox ¶ [0003])

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.
	
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Shrestha, in view of Sharma and further in view of Hwang et al. (US PG Pub 2020/0396687 A1, hereinafter “Hwang”).
	Regarding claim 21, the combination of Liu, Shrestha and Sharma does not explicitly teach wherein the determining the WUS corresponding to the UE group comprises: determining applicable gap between a WUS resource associated with the WUS and the at least one corresponding PO based on the information on the UE group WUS; selecting at least one WUS set comprising the WUS based on the determined applicable gap; and selecting the WUS based on the at least one selected WUS set.
	In analogous art, Hwang teaches wherein the determining the WUS corresponding to the UE group comprises: determining applicable gap between a WUS resource associated with the WUS and the at least one corresponding PO (¶ [0380] WUS-to-PO gap capability configured according to UE sub-grouping) based on the information on the UE group WUS (¶ [0380] higher-layer signal carrying UE sub-grouping-related configuration information); selecting at least one WUS set comprising the WUS based on the determined applicable gap (¶ [0382] Considering that the implementation complexity and performance of a WUS detector may be different according to a WUS-to-PO gap capability {interpreted as the UE selects (i.e. monitors and detects) a WUS set in accordance with its WUS-to-PO gap capability as signaled from the base station}); and selecting the WUS based on the at least one selected WUS set (¶ [0382] because a WUS set can include only one WUS, using a broadest reasonable interpretation, the UE selects the WUS based on the selected WUS set).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liu, Shrestha and 

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413